AO 724A
(Rev, 8/82)

 

In the Gnited States District Court
for the Southern District of Georgia
Sabannah Division

UNITED STATES OF AMERICA *
* CR 4:18-169
V. *
*
KEE’O MILLER *
*
ORDER

 

Before the Court is Defendant Kee’o Miller’s Motion for
Judgment of Acquittal or in the Alternative Motion for a New Trial.
Dkt. No. 66. For the following reasons, Miller’s Motion is DENIED.

BACKGROUND

Kee’o Miller was charged with possession of a firearm by a
prohibited person in violation of 18 U.S.C. § 922(g) (1). Dkt. No.
1. Following a one-day trial, a jury of his peers found Miller
guilty of this single count. Dkt. No. 73. Miller now moves this
Court for a judgment of acquittal under Federal Rule of Criminal
Procedure 29 or, in the alternative, a new trial under Federal
Rule of Criminal Procedure 33. Dkt. No. 66.

| DISCUSSION

I. Motion for Judgment of Acquittal

The Court must enter a judgment of acquittal where the
evidence presented by the Government “is insufficient to sustain

a conviction.” Fed. R. Crim. P. 29(a). In viewing a motion for

 
AO 72A
(Rev. 8/82)

 

a judgment of acquittal, the Court is tasked with “test[ing] the
sufficiency of the evidence against a defendant, and avoid[ing]
the risk that a jury may capriciously find him guilty though there

is no legally sufficient evidence of guilt.” United States v.

 

Collantes, 2011 WL 2784266, at *4 (S.D. Fla. July 13, 2011)
(citation omitted). The Court “should apply the same standard
used in reviewing the sufficiency of the evidence to sustain a

conviction.” United States v. Ward, 197 F.3d 1076, 1079 (11th

 

Cir. 1999). It is this Court’s duty, therefore, to “view the
evidence in the light most favorable to the government, and
determine whether a reasonable jury could have found the defendant

guilty beyond a reasonable doubt.” United States v. Miranda, 425

 

F.3d 953, 955 (11th Cir. 2005).

In this case, Miller was charged and convicted of 18 U.S.C.
§ 922(g) (1), which requires proof beyond a reasonable doubt that
Miller “was a convicted felon, that he possessed a firearm in or
affecting interstate commerce, and that he knew he possessed the

firearm.” United States v. Sweeting, 933 F.2d 962, 965 (11th Cir.

 

1991). Miller stipulated to the fact that he was a convicted
felon, and he did not dispute that at trial, nor does he dispute
in the present motion that the firearm at issue traveled in
interstate commerce. Rather, Miller only contests whether he was

knowingly in possession of the firearm.

 
AO 72A
(Rev. 8/82}

 

Miller contends that “at trial the Government’s only evidence
that the Defendant possessed a firearm was the testimony of two
unbelievable and incredible witnesses.” Dkt. No. 66 at 1. This
contention is incorrect. The United States presented video
evidence taken from Officer Foraker’s bodycam that plainly showed
officers finding and confiscating a Beretta 9mm pistol from
Miller’s person during a traffic stop. Specifically, the video
showed Officer Foraker pull over Miller’s vehicle, speak with
Miller. from the driver’s side of the vehicle, ask Miller to exit.
the vehicle-which Miller avoided doing until Foraker opened his
door and ordered him out-and frisk Miller with the assistance of
Officer Diggs. The video then showed Officer Diggs pull the pistol
from Miller’s pants pocket. Both officers testified regarding the
video, and both explained to the jury that when Miller was seated
in the vehicle, they noticed a large bulge on the right side of
Miller’s pants that they reasonably believed could be a firearm.
This bulge was clearly visible in the video. Officer Foraker
testified that the visible bulge combined with Miller’s demeanor,
the suspicion of possible illegal drug activity that was part of
the purpose for the stop, and the fact that another officer
informed him during the stop that Miller had an outstanding
warrant, led him to believe that Miller might be armed-—which ended

up being true. Finally, Miller also admitted in a recorded

 
AO 72A
(Rev. 8/82)

interview that he previously purchased the gun and had possessed
it for about a month.

Miller argues that Officer Foraker testified that he removed
the firearm from Miller’s person, which is contradicted by the
video which shows Officer Diggs remove the gun from Miller’s
person. Credibility determinations are “the exclusive province of
the jury,” and for a court to overturn that determination, the
testimony must be incredible as a matter of law-meaning that it is

“unbelievable on its face.” United States v. Calderon, 127 F.3d

 

1314, 1325 (llth Cir. 1997) (citation omitted), modified on other

 

grounds by United States v. Toler, 144 F.3d 1423 (11th Cir. 1998).

 

In this case, nothing about either officers’ testimonies was
unbelievable on its face. The video from the bodycam clearly shows
Officer Diggs remove a pistol from Miller’s pocket—showing beyond
a reasonable doubt that Miller was knowingly in possession of a
firearm. But, it was also plain from the officers’ testimonies
and the video that Officer Foraker frisked Miller while Officer
Diggs restrained him. Upon Officer Foraker feeling and immediately
recognizing a gun in Miller’s pocket, Foraker and Diggs handcuff
Miller, and Diggs carefully removes the gun from Miller’s pocket.!

This evidence is all in addition to the fact that Miller confessed

 

 

1 Miller also argues that there is “no corroborating evidence of where Officer
Diggs found the gun.” Dkt. No. 66 at 1. This is also incorrect. Officer
Digg’s testimony, Officer Foraker’s testimony, and the video all corroborate
the fact that Officer Digg’s found the gun in Miller’s pocket. No evidence was
presented to the contrary.

 
AO 72A
(Rev. 8/82)

 

to possessing the gun in the post-arrest recorded interview. In
summary, the officers’ testimonies were consistent with each other
and the video and were not incredible as a matter of law.

Therefore, viewing the wealth of evidence in this case in the
light most favorable to the government, the Court finds that a
reasonable jury could have done exactly what they did: find Miller
guilty beyond a reasonable doubt. Miller’s Motion for a Judgment
of Acquittal is DENIED.

II. Motion for New Trial

In addition to his Motion for Acquittal, Miller has also filed
a Motion for New Trial on the basis of ineffective assistance of
counsel. “{T]he court may vacate any judgment and grant a new
trial if the interest of justice so requires.” Fed. R. Crim. Pro.
33(a). Whether to grant a new trial is left to the sound discretion

of the trial court, and denial of a motion for a new trial can

only be reversed upon an abuse of discretion. United States v.
Champion, 813 F.2d 1154, 1170 (llth Cir. 1987). A new trial is

only appropriate where the evidence “preponderate[s] heavily
against the verdict, such that it would be a miscarriage ef justice

to let the verdict stand.” Butcher v. United States, 368 F.3d

 

1290, 1297 (lith Cir. 2004) (citation omitted). Motions requesting
a new trial are thus viewed with “great caution”; they are nota
vehicle by which a Court may “reweigh the evidence or set aside

the verdict simply because it feels some other result would be

5

 
AO 72A
(Rev. 8/82)

 

more reasonable.” United States v. Hall, 854 F.2d 1269, 1271 (11th

 

 

Cir. 1988) (quoting Bentley v. United States, 701 F.2d 897, 898

(llth Cir. 1983)); Butcher v. United States, 368 F.3d 1290, 1297

 

(lith Cir. 2004) (citation omitted).

“While this Court has broad discretion in determining whether
to grant a new trial, the Eleventh Circuit has stated that
ineffective assistance claims are more appropriately brought
through a 28 U.S.C. § 2255 motion. Recently, the Eleventh Circuit,
in declining to review a district court’s denial of a motion for
new trial on the basis of ineffective assistance of counsel, stated
that the record was insufficiently developed on the claim and that
“[t]he preferred means for deciding a claim of ineffective
assistance of counsel is through a 28 U.S.C. § 2255 motion ‘even
if the record contains some indication of deficiencies in counsel’s
performance.’” United States v. Campo, 840 F.3d 1249, 1257 n.5

(llth Cir. 2016) (quoting United States v. Patterson, 595 F.3d

 

1324, 1328-29 ({lith Cir. 2010)); see also United States v. Cladek,
561 F. App’x 837, 838 (11th Cir. 2014) (declining to review
district court’s denial of a motion for new trial and stating that
“[c]laims of ineffective assistance of counsel should usually be
raised in a 28 U.S.C. § 2255 motion.”). The Court explained that
“[w]le do not suggest that [the petitioner’s] counsel was
ineffective, but [he] may raise his claim in a 28 U.S.C. § 2255

motion if he so chooses and timely files it.” Id.

 
AO 72A
(Rev, 8/82)

 

Other courts, including the Supreme Court, have stated their
preference for ineffective assistance of counsel claims to be

brought as § 2255 motions. See Massaro v. United States, 538 U.S.

 

500, 504 (2003) (“The better-reasoned approach is to permit
ineffective-assistance claims to be brought in the first instance
in a timely motion in the district court under § 2255.”); United
States v. LeRoy, No. CR 16-0243, 2017 WL 2938199, at *3 (W.D. Pa.
July 10, 2017) (“[T]he United States Court of Appeals for the Third
Circuit has expressed an unmistakable preference that ineffective
assistance of trial counsel claims be brought as collateral
challenges under 28 U.S.C. § 2255, not as a Rule 33 motion for new

trial or on direct appeal.” (citing United States v. Kennedy, 354

 

Fed. App’x. 632, 637 (3d Cir. 2009) and United States v Garcia,

 

516 Fed. App’x. 149, 151-52 (3d Cir. 2013)); United States v.

 

Bolton, No. 2:16-CR-7-KS-MTP, 2017 WL 2844171, at *9 (S.D. Miss.
July 3, 2017) (explaining that “the Fifth Circuit has held that a
Rule 33 motion .. . premised on newly discovered evidence is an
improper vehicle for raising a claim of ineffective assistance of
counsel” and noting that “defendants prejudiced by ineffective
assistance of counsel already have a ready remedy in 28 U.S.C.
§ 2255” (internal quotation marks omitted) (quoting United States

v. Medina, 118 F.3d 371 (5th Cir. 1997) and United States v.

 

Ugalde, 861 F.2d 802, 807-09 (5th Cir. 1988))), aff’d, 908 F.3d 75

(Sth Cir. 2018); United States v. Chatman, No. 18-CR-0166-CVE,

 

 
AO 72A
(Rev. 8/82)

 

2019 WL 1749514, at *1 (N.D. Okla. Apr. 19, 2019) (denying a motion
for new trial based on a claim of ineffective assistance of counsel
in part because “claims of ineffective assistance of counsel
ordinarily should be presented to the district court in collateral
proceedings rather than” a Rule 33 motion).

Based on all of these cases, the Court determines that
Miller’s Motion for a New Trial pursuant to Rule 33 is not the
proper vehicle for pursuing an ineffective assistance of counsel
claim. Instead, such a claim is much better suited for a 28 U.S.C.
§ 2255 motion, upon which a record can be established specifically
on the issue of ineffective assistance of counsel. Thus, while
the Court DENIES Miller’s Motion for a New Trial based on
ineffective assistance of counsel, dkt. no. 66, at this juncture,
he may raise that claim in a 28 U.S.C. § 2255 motion if he so
chooses and timely files it.

CONCLUSION

For these reasons, Miller’s Motion, with respect to both his
Motion for Judgment of Acquittal and his Motion for New Trial, is
DENIED.

SO ORDERED, this 13th day of May, 2019.

 

HON.“LISA GODBEW WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
